Exhibit 10.3

Execution Copy

CUSTODIAN AGREEMENT

This Agreement, dated as of October 1, 2018, is between BLACKSTONE / GSO SECURED
LENDING FUND, a statutory trust organized and existing under the laws of the
State of Delaware (the “Fund”), and STATE STREET BANK and TRUST COMPANY, a
Massachusetts trust company (the “Custodian”).

WITNESSETH: that in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

SECTION 1. EMPLOYMENT OF CUSTODIAN AND PROPERTY TO BE HELD BY IT.

The Fund hereby employs the Custodian as the custodian of its assets, including
securities (including stocks, shares, bonds, debentures, notes, mortgages or
other obligations and any certificates, receipts, warrants or other instruments
representing rights to receive, purchase, or subscribe for the same, or
evidencing or representing any other rights or interests therein, or in any
property or assets) which the Fund desires to be held in places within the
United States (“domestic securities”) and securities it desires to be held
outside the United States (“foreign securities”). The Fund agrees to deliver to
the Custodian all securities and cash owned by it (other than any securities or
cash of the Fund held by a futures commission merchant or commodity clearing
organization pursuant to Rule 17f-6 under the Investment Company Act of 1940, as
amended (the “1940 Act”)), and all payments of income, payments of principal or
capital distributions received by it with respect to all securities owned by it
from time to time, and the cash consideration received by it for such new shares
of beneficial interest of the Fund (“Shares”) as may be issued or sold from time
to time. The Custodian shall not be responsible for any property of the Fund
held or received by the Fund but not delivered to the Custodian. With respect to
uncertificated shares (the “Underlying Shares”) of registered “investment
companies” (as defined in Section 3(a)(1) of the Investment Company Act of 1940,
as amended from time to time (the “1940 Act”)), whether in the same “group of
investment companies” (as defined in Section 12(d)(1)(G)(ii) of the 1940 Act) or
otherwise, including pursuant to Section 12(d)(1)(F) of the 1940 Act
(hereinafter sometimes referred to as the “Underlying Portfolios”) the holding
of confirmation statements that identify the shares as being recorded in the
Custodian’s name on behalf of the Fund will be deemed custody for purposes
hereof.

Upon receipt of “Proper Instructions” (as such term is defined in Section 7
hereof), the Custodian shall from time to time employ one or more sub-custodians
located in the United States, but only in accordance with an applicable vote by
the Board of Trustees of the Fund (the “Board”). The Custodian may employ as
sub-custodian for the Fund’s foreign securities the foreign banking institutions
and foreign securities depositories designated in Schedules A and B hereto, but
only in accordance with the applicable provisions of Sections 3 and 4. The
Custodian shall have no more or less responsibility or liability to the Fund on
account of any actions or omissions of any sub-custodian so employed than any
such sub-custodian has to the Custodian.

--------------------------------------------------------------------------------

SECTION 2. DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE FUND HELD BY
THE CUSTODIAN IN THE UNITED STATES.

SECTION 2.1 HOLDING SECURITIES. The Custodian shall hold and physically
segregate for the account of the Fund all non-cash property, to be held by it in
the United States, including all domestic securities owned by the Fund other
than (a) securities which are maintained pursuant to Section 2.8 in a clearing
agency which acts as a securities depository or in a book-entry system
authorized by the U.S. Department of the Treasury (each, a “U.S. Securities
System”) and (b) Underlying Shares owned by the Fund which are maintained
pursuant to Section 2.13 hereof in an account with State Street Bank and Trust
Company or such other entity which may from time to time act as a transfer agent
for the Underlying Portfolios and with respect to which the Custodian is
provided with Proper Instructions (each, an “Underlying Transfer Agent”).

SECTION 2.2 DELIVERY OF SECURITIES. The Custodian shall release and deliver
domestic securities owned by the Fund held by the Custodian, in a U.S.
Securities System account of the Custodian, or in an account at the Underlying
Transfer Agent, only upon receipt of Proper Instructions, which may be
continuing instructions when deemed appropriate by the parties, and only in the
following cases:

1) Upon sale of such securities for the account of the Fund and receipt of
payment therefor;

2) Upon the receipt of payment in connection with any repurchase agreement
related to such securities entered into by the Fund;

3) In the case of a sale effected through a U.S. Securities System, in
accordance with the provisions of Section 2.8 hereof;

4) To the depository agent in connection with tender or other similar offers for
securities of the Fund;

5) To the issuer thereof or its agent when such securities are called, redeemed,
retired or otherwise become payable; provided that, in any such case, the cash
or other consideration is to be delivered to the Custodian;

6) To the issuer thereof, or its agent, for transfer into the name of the Fund
or into the name of any nominee or nominees of the Custodian or into the name or
nominee name of any agent appointed pursuant to Section 2.7 or into the name or
nominee name of any sub-custodian appointed pursuant to Section 1; or for
exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units; provided that,
in any such case, the new securities are to be delivered to the Custodian;

7) Upon the sale of such securities for the account of the Fund, to the broker
or its clearing agent, against a receipt, for examination in accordance with
“street delivery” custom; provided that in any such case, the Custodian shall
have no responsibility or liability for any loss arising from the delivery of
such securities prior to receiving payment for such securities except as may
arise from the Custodian’s own negligence, fraud, bad faith or willful
misconduct;

--------------------------------------------------------------------------------

8) For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement; provided that, in any such
case, the new securities and cash, if any, are to be delivered to the Custodian;

9) In the case of warrants, rights or similar securities, the surrender thereof
in the exercise of such warrants, rights or similar securities or the surrender
of interim receipts or temporary securities for definitive securities; provided
that, in any such case, the new securities and cash, if any, are to be delivered
to the Custodian;

10) (a) For delivery in connection with any loans of securities made by the
Fund, but only against receipt of adequate collateral as agreed upon from time
to time by the Custodian and the Fund, which may be in the form of cash or
obligations issued by the United States government, its agencies or
instrumentalities, except that in connection with any loans for which collateral
is to be credited to the Custodian’s account in the book-entry system authorized
by the U.S. Department of the Treasury, the Custodian will not be held liable or
responsible for the delivery of securities owned by the Fund prior to the
receipt of such collateral or (b) to the lending agent, or the lending agent’s
custodian, in accordance with written Proper Instructions (which may not provide
for the receipt by the Custodian of collateral therefor) agreed upon from time
to time by the Custodian and the Fund;

11) For delivery as security in connection with any borrowing by the Fund
requiring a pledge of assets by the Fund, but only against receipt of amounts
borrowed;

12) For delivery in accordance with the provisions of any agreement among the
Fund, the Custodian and a broker-dealer registered under the Securities Exchange
Act of 1934 (the “Exchange Act”) and a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”), relating to compliance with the rules of
The Options Clearing Corporation and of any registered national securities
exchange, or of any similar organization or organizations, regarding escrow or
other arrangements in connection with transactions by the Fund;

13) For delivery in accordance with the provisions of any agreement among the
Fund, the Custodian, and a futures commission merchant registered under the
Commodity Exchange Act, relating to compliance with the rules of the Commodity
Futures Trading Commission (“CFTC”) and/or any contract market, or any similar
organization or organizations, regarding account deposits in connection with
transactions by the Fund;

14) Upon the sale or other delivery of such investments (including, without
limitation, to one or more additional custodians appointed by the Fund, and
communicated to the Custodian from time to time via a writing duly executed by
an authorized officer of the Fund, for the purpose of engaging in repurchase
agreement transactions(s), each a “Repo Custodian”), and prior to receipt of
payment therefor, as set forth in written Proper Instructions (such delivery in
advance of payment, along with payment in advance of delivery made in accordance
with Section 2.6(7), as applicable, shall each be referred to herein as a “Free
Trade”), provided that such Proper Instructions shall set forth (a) the
securities of the Fund to be delivered and (b) the person(s) to whom delivery of
such securities shall be made;

--------------------------------------------------------------------------------

15) Upon receipt of instructions from the transfer agent for the Fund (the
“Transfer Agent”) for delivery to such Transfer Agent or to the holders of
Shares in connection with distributions in kind, as may be described from time
to time in the Fund’s currently effective registration statement (the
“Registration Statement”), in satisfaction of requests by holders of Shares for
repurchase or redemption;

16) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

17) In the case of a sale processed through the Underlying Transfer Agent of
Underlying Shares, in accordance with Section 2.13 hereof; and

18) For any other purpose, but only upon receipt of Proper Instructions
specifying the securities of the Fund to be delivered and naming the person or
persons to whom delivery of such securities shall be made.

SECTION 2.3 REGISTRATION OF SECURITIES. Domestic securities held by the
Custodian (other than bearer securities) shall be registered in the name of the
Fund or in the name of any nominee of the Fund or of any nominee of the
Custodian which nominee shall be assigned exclusively to the Fund, unless the
Fund has authorized in writing the appointment of a nominee to be used in common
with other registered investment companies having the same investment advisor as
the Fund, or in the name or nominee name of any agent appointed pursuant to
Section 2.7 or in the name or nominee name of any sub-custodian appointed
pursuant to Section 1. All securities accepted by the Custodian on behalf of the
Fund under the terms of this Agreement shall be in “street name” or other good
delivery form. If, however, the Fund directs the Custodian to maintain
securities in “street name”, the Custodian shall utilize its best efforts only
to timely collect income due the Fund on such securities and to notify the Fund
on a best efforts basis only of relevant corporate actions including, without
limitation, pendency of calls, maturities, tender or exchange offers.

SECTION 2.4 BANK ACCOUNTS. The Custodian shall open and maintain a separate bank
account or accounts in the United States in the name of the Fund, subject only
to draft or order by the Custodian acting pursuant to the terms of this
Agreement, and shall hold in such account or accounts, subject to the provisions
hereof, all cash received by it from or for the account of the Fund, other than
cash maintained by the Fund in a bank account established and used in accordance
with Rule 17f-3 under the 1940 Act. Monies held by the Custodian for the Fund
may be deposited by it to its credit as Custodian in the banking department of
the Custodian or in such other banks or trust companies as it may in its
discretion deem necessary or desirable; provided, however, that every such bank
or trust company shall be qualified to act as a custodian under the 1940 Act and
that each such bank or trust company and the monies to be deposited with each
such bank or trust company shall be approved by vote of a majority of the Board.
Such monies shall be deposited by the Custodian in its capacity as Custodian and
shall be withdrawable by the Custodian only in that capacity.

--------------------------------------------------------------------------------

SECTION 2.5 COLLECTION OF INCOME. Subject to the provisions of Section 2.3, the
Custodian shall collect on a timely basis all income and other payments with
respect to registered domestic securities held hereunder to which the Fund shall
be entitled either by law or pursuant to custom in the securities business, and
shall collect on a timely basis all income and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
securities are held by the Custodian or its agent thereof and shall credit such
income, as

collected, to the Fund’s custodian account. Without limiting the generality of
the foregoing, the Custodian shall detach and present for payment all coupons
and other income items requiring presentation as and when they become due and
shall collect interest when due on securities held hereunder. Income due the
Fund on securities loaned pursuant to the provisions of Section 2.2(10) shall be
the responsibility of the Fund. The Custodian will have no duty or
responsibility in connection therewith, other than to provide the Fund with such
information or data as may be necessary to assist the Fund in arranging for the
timely delivery to the Custodian of the income to which the Fund is properly
entitled.

SECTION 2.6 PAYMENT OF FUND MONIES. Upon receipt of Proper Instructions, which
may be continuing instructions when deemed appropriate by the parties, the
Custodian shall pay out monies of the Fund in the following cases only:

1) Upon the purchase of domestic securities, options, futures contracts or
options on futures contracts for the account of the Fund but only (a) against
the delivery of such securities or evidence of title to such options, futures
contracts or options on futures contracts to the Custodian (or any bank, banking
firm or trust company doing business in the United States or abroad which is
qualified under the 1940 Act to act as a custodian and has been designated by
the Custodian as its agent for this purpose) registered in the name of the Fund
or in the name of a nominee of the Custodian referred to in Section 2.3 hereof
or in proper form for transfer; (b) in the case of a purchase effected through a
U.S. Securities System, in accordance with the conditions set forth in Section
2.8 hereof; (c) in the case of a purchase of Underlying Shares, in accordance
with the conditions set forth in Section 2.13 hereof; (d) repurchase agreements
entered into between the Fund and the Custodian, or another bank, or a
broker-dealer which is a member of FINRA, (i) against delivery of the securities
either in certificate form or through an entry crediting the Custodian’s account
at the Federal Reserve Bank with such securities or (ii) against delivery of the
receipt evidencing purchase by the Fund of securities owned by the Custodian
along with written evidence of the agreement by the Custodian to repurchase such
securities from the Fund; or (e) for transfer to a time deposit account of the
Fund in any bank, whether domestic or foreign; such transfer may be effected
prior to receipt of a confirmation from a broker and/or the applicable bank
pursuant to Proper Instructions from the Fund as defined herein;

2) In connection with conversion, exchange or surrender of securities owned by
the Fund as set forth in Section 2.2 hereof;

3) For the redemption or repurchase of Shares issued;

--------------------------------------------------------------------------------

4) For the payment of any expense or liability incurred by the Fund, including
but not limited to the following payments for the account of the Fund: interest,
taxes, management, accounting, transfer agent and legal fees, and operating
expenses of the Fund whether or not such expenses are to be in whole or part
capitalized or treated as deferred expenses;

5) For the payment of any dividends on Shares declared pursuant to the governing
documents of the Fund;

6) For payment of the amount of dividends received in respect of securities sold
short;

7) Upon the purchase of domestic investments including, without limitation,
repurchase agreement transactions involving delivery of Fund monies to Repo
Custodian(s), and prior to receipt of such investments, as set forth in written
Proper Instructions (such payment in advance of delivery, along with delivery in
advance of payment made in accordance with Section 2.2(14), as applicable, shall
each be referred to herein as a “Free Trade”), provided that such Proper
Instructions shall also set forth (a) the amount of such payment and (b) the
person(s) to whom such payment is made;

8) For the fulfillment of the Fund’s obligations with respect to unfunded
commitments incurred in connection with Loans (as such term is defined in the
Loan Services Addendum attached hereto);

9) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund; and

10) For any other purpose, but only upon receipt of Proper Instructions
specifying the amount of such payment and naming the person or persons to whom
such payment is to be made.

SECTION 2.7 APPOINTMENT OF AGENTS. The Custodian may at any time or times in its
discretion appoint (and may at any time remove) any other bank or trust company
which is itself qualified under the 1940 Act to act as a custodian, as its agent
to carry out such of the provisions of this Section 2 as the Custodian may from
time to time direct; provided, however, that the appointment of any agent shall
not relieve the Custodian of its responsibilities or liabilities hereunder. The
Underlying Transfer Agent shall not be deemed an agent or sub-custodian of the
Custodian for purposes of this Section 2.7 or any other provision of this
Agreement.

SECTION 2.8 DEPOSIT OF FUND ASSETS IN U.S. SECURITIES SYSTEMS. The Custodian may
deposit and/or maintain securities owned by the Fund in a U.S. Securities System
in compliance with the conditions of Rule 17f-4 under the 1940 Act, as amended
from time to time.

SECTION 2.9 SEGREGATED ACCOUNT. The Custodian shall upon receipt of Proper
Instructions establish and maintain a segregated account or accounts for and on
behalf of the Fund, into which account or accounts may be transferred cash
and/or securities, including securities maintained in an account by the
Custodian pursuant to Section 2.8 hereof, (i) in accordance with the provisions
of any agreement among the Fund, the Custodian and a broker-dealer registered
under the Exchange Act and a member of FINRA (or any futures commission merchant
registered under the Commodity Exchange Act), relating to compliance with the
rules of The Options Clearing Corporation and of any registered national
securities exchange (or the

--------------------------------------------------------------------------------

CFTC or any registered contract market), or of any similar organization or
organizations, regarding escrow or other arrangements in connection with
transactions by the Fund, (ii) for purposes of segregating cash or government
securities in connection with options purchased, sold or written by the Fund or
commodity futures contracts or options thereon purchased or sold by the Fund,
(iii) for the purposes of compliance by the Fund with the procedures required by
Investment Company Act Release No. 10666, or any subsequent release of the U.S.
Securities and Exchange Commission (the “SEC”), or interpretative opinion of the
staff of the SEC, relating to the maintenance of segregated accounts by
registered investment companies, and (iv) for any other purpose upon receipt of
Proper Instructions.

SECTION 2.10 OWNERSHIP CERTIFICATES FOR TAX PURPOSES. The Custodian shall
execute ownership and other certificates and affidavits for all federal and
state tax purposes in connection with receipt of income or other payments with
respect to domestic securities of the Fund held by it and in connection with
transfers of securities.

SECTION 2.11 PROXIES. The Custodian shall, with respect to the domestic
securities held hereunder, promptly deliver to the Fund, or cause to be promptly
executed by the registered holder of such securities, if the securities are
registered otherwise than in the name of the Fund or a nominee of the Fund and
deliver to the Fund, all proxies, without indication of the manner in which such
proxies are to be voted, all proxy soliciting materials and all notices relating
to such securities. Neither Custodian nor any nominee of Custodian shall vote
any of the securities held hereunder by or for the account of the Fund, except
in accordance with the instructions contained in an officers’ certificate.

SECTION 2.12 COMMUNICATIONS RELATING TO FUND SECURITIES. Subject to the
provisions of Section 2.3, the Custodian shall transmit promptly to the Fund all
written information (including, without limitation, pendency of calls and
maturities of domestic securities and expirations of rights in connection
therewith and notices of exercise of call and put options written by the Fund
and the maturity of futures contracts purchased or sold by the Fund) received by
the Custodian from issuers of the securities being held for the Fund. With
respect to tender or exchange offers, the Custodian shall transmit promptly to
the Fund all written information received by the Custodian from issuers of the
securities whose tender or exchange is sought and from the party (or its agents)
making the tender or exchange offer. The Custodian shall not be liable for any
untimely exercise of any tender, exchange or other right or power in connection
with foreign securities or other property of the Fund at any time held by it
unless (i) the Custodian or the respective Foreign Sub-Custodian is in actual or
effective possession of such foreign securities or property and (ii) the
Custodian receives Proper Instructions with regard to the exercise of any such
right or power, and both (i) and (ii) occur at least three business days prior
to the date on which the Custodian is to take action to exercise such right or
power. The Custodian shall also transmit promptly to the Fund all written
information received by the Custodian regarding any class action or other
litigation in connection with the Fund or other assets issued in the United
States and then held, or previously held, during the term of this Agreement by
the Custodian for the Fund, including, but not limited to, opt-out notices and
proof-of-claim forms. For avoidance of doubt, upon and after the effective date
of any termination of this Agreement, the Custodian shall have no responsibility
to so transmit any information under this Section 2.12.

--------------------------------------------------------------------------------

SECTION 2.13 DEPOSIT OF FUND ASSETS WITH THE UNDERLYING TRANSFER AGENT.
Underlying Shares beneficially owned by the Fund shall be deposited and/or
maintained in an account or accounts maintained with an Underlying Transfer
Agent and the Custodian’s only responsibilities with respect thereto shall be
limited to the following:

1) Upon receipt of a confirmation or statement from an Underlying Transfer Agent
that such Underlying Transfer Agent is holding or maintaining Underlying Shares
in the name of the Custodian (or a nominee of the Custodian) for the benefit of
the Fund, the Custodian shall identify by book-entry that such Underlying Shares
are being held by it as custodian for the benefit of the Fund.

2) In respect of the purchase of Underlying Shares for the account of the Fund,
upon receipt of Proper Instructions, the Custodian shall pay out monies of the
Fund as so directed, and record such payment from the account of the Fund on the
Custodian’s books and records.

3) In respect of the sale or redemption of Underlying Shares for the account of
the Fund, upon receipt of Proper Instructions, the Custodian shall transfer such
Underlying Shares as so directed, record such transfer from the account of the
Fund on the Custodian’s books and records and, upon the Custodian’s receipt of
the proceeds therefor, record such payment for the account of the Fund on the
Custodian’s books and records.

The Custodian shall not be liable to the Fund for any loss or damage to the Fund
resulting from the maintenance of Underlying Shares with an Underlying Transfer
Agent except for losses resulting directly from the fraud, negligence or willful
misconduct of the Custodian or any of its agents or of any of its or their
employees.

SECTION 3. PROVISIONS RELATING TO RULES 17F-5 AND 17F-7.

SECTION 3.1. DEFINITIONS. As used throughout this Agreement, the following
capitalized terms shall have the indicated meanings:

“Country Risk” means all factors reasonably related to the systemic risk of
holding Foreign Assets in a particular country including, but not limited to,
such country’s political environment, economic and financial infrastructure
(including any Eligible Securities Depository operating in the country),
prevailing or developing custody and settlement practices, insolvency of a
Foreign Sub-Custodian, and laws and regulations applicable to the safekeeping
and recovery of Foreign Assets held in custody in that country.

“Eligible Foreign Custodian” has the meaning set forth in section (a)(1) of Rule
17f-5, including a majority-owned or indirect subsidiary of a U.S. Bank (as
defined in Rule 17f-5), a bank holding company meeting the requirements of an
Eligible Foreign Custodian (as set forth in Rule 17f-5 or by other appropriate
action of the SEC, or a foreign branch of a Bank (as defined in Section 2(a)(5)
of the 1940 Act) meeting the requirements of a custodian under Section 17(f) of
the 1940 Act; the term does not include any Eligible Securities Depository.

“Eligible Securities Depository” has the meaning set forth in section (b)(1) of
Rule 17f-7.

--------------------------------------------------------------------------------

“Foreign Assets” means any of the Fund’s investments (including foreign
currencies) for which the primary market is outside the United States and such
cash and cash equivalents as are reasonably necessary to effect the Fund’s
transactions in such investments.

“Foreign Custody Manager” has the meaning set forth in section (a)(3) of Rule
17f-5. “Rule 17f-5” means Rule 17f-5 promulgated under the 1940 Act.

“Rule 17f-7” means Rule 17f-7 promulgated under the 1940 Act.

SECTION 3.2. THE CUSTODIAN AS FOREIGN CUSTODY MANAGER.

3.2.1 DELEGATION TO THE CUSTODIAN AS FOREIGN CUSTODY MANAGER. The Fund, by
resolution adopted by its Board, hereby delegates to the Custodian, subject to
Section (b) of Rule 17f-5, the responsibilities set forth in this Section 3.2
with respect to Foreign Assets held outside the United States, and the Custodian
hereby accepts such delegation as Foreign Custody Manager of the Fund.

3.2.2 COUNTRIES COVERED. The Foreign Custody Manager shall be responsible for
performing the delegated responsibilities defined below only with respect to the
countries and custody arrangements for each such country listed on Schedule A to
this Agreement, which list of countries may be amended from time to time by the
Fund with the agreement of the Foreign Custody Manager. The Foreign Custody
Manager shall list on Schedule A the Eligible Foreign Custodians selected by the
Foreign Custody Manager to maintain the Fund’s assets, which list of Eligible
Foreign Custodians may be amended from time to time in the sole discretion of
the Foreign Custody Manager. The Foreign Custody Manager will provide amended
versions of Schedule A in accordance with Section 3.2.5 hereof.

Upon the receipt by the Foreign Custody Manager of Proper Instructions to open
an account or to place or maintain Foreign Assets in a country listed on
Schedule A, and the fulfillment by the Fund of the applicable account opening
requirements for such country, the Foreign Custody Manager shall be deemed to
have been delegated by the Board responsibility as Foreign Custody Manager with
respect to that country and to have accepted such delegation. Execution of this
Agreement by the Fund shall be deemed to be a Proper Instruction to open an
account, or to place or maintain Foreign Assets, in each country listed on
Schedule A in which the Custodian has previously placed or currently maintains
Foreign Assets pursuant to the terms of the Agreement. Following the receipt of
Proper Instructions directing the Foreign Custody Manager to close the account
of the Fund with the Eligible Foreign Custodian selected by the Foreign Custody
Manager in a designated country, the delegation by the Board to the Custodian as
Foreign Custody Manager for that country shall be deemed to have been withdrawn
and the Custodian shall immediately cease to be the Foreign Custody Manager of
the Fund with respect to that country.

--------------------------------------------------------------------------------

The Foreign Custody Manager may withdraw its acceptance of delegated
responsibilities with respect to a designated country upon written notice to the
Fund. Thirty days (or such longer period to which the parties agree in writing)
after receipt of any such notice by the Fund, the Custodian shall have no
further responsibility in its capacity as Foreign Custody Manager to the Fund
with respect to the country as to which the Custodian’s acceptance of delegation
is withdrawn.

3.2.3 SCOPE OF DELEGATED RESPONSIBILITIES:

(a) SELECTION OF ELIGIBLE FOREIGN CUSTODIANS. Subject to the provisions of this
Section 3.2, the Foreign Custody Manager may place and maintain the Foreign
Assets in the care of the Eligible Foreign Custodian selected by the Foreign
Custody Manager in each country listed on Schedule A, as amended from time to
time. In performing its delegated responsibilities as Foreign Custody Manager to
place or maintain Foreign Assets with an Eligible Foreign Custodian, the Foreign
Custody Manager shall determine that the Foreign Assets will be subject to
reasonable care, based on the standards applicable to custodians in the country
in which the Foreign Assets will be held by that Eligible Foreign Custodian,
after considering all factors relevant to the safekeeping of such assets,
including, without limitation the factors specified in Rule 17f-5(c)(1).

(b) CONTRACTS WITH ELIGIBLE FOREIGN CUSTODIANS. The Foreign Custody Manager
shall determine that the contract governing the foreign custody arrangements
with each Eligible Foreign Custodian selected by the Foreign Custody Manager
will satisfy the requirements of Rule 17f-5(c)(2).

(c) MONITORING. In each case in which the Foreign Custody Manager maintains
Foreign Assets with an Eligible Foreign Custodian selected by the Foreign
Custody Manager, the Foreign Custody Manager shall establish a system to monitor
(i) the appropriateness of maintaining the Foreign Assets with such Eligible
Foreign Custodian and (ii) the contract governing the custody arrangements
established by the Foreign Custody Manager with the Eligible Foreign Custodian.
In the event the Foreign Custody Manager determines that the custody
arrangements with an Eligible Foreign Custodian it has selected are no longer
appropriate or no longer meet the requirements of Rule 17f-5, the Foreign
Custody Manager shall (i) notify the Board in accordance with Section 3.2.5
hereunder, and (ii) withdraw the Foreign Assets as directed by the Board or
pursuant to Proper Instructions.

3.2.4 GUIDELINES FOR THE EXERCISE OF DELEGATED AUTHORITY. For purposes of this
Section 3.2, the Board shall be deemed to have considered and determined to
accept such Country Risk as is incurred by placing and maintaining the Foreign
Assets in each country for which the Custodian is serving as Foreign Custody
Manager of the Fund.

3.2.5 REPORTING REQUIREMENTS. The Foreign Custody Manager shall report the
withdrawal of the Foreign Assets from an Eligible Foreign Custodian and the
placement of such Foreign Assets with another Eligible Foreign Custodian by
providing to the Board an amended Schedule A at the end of the calendar quarter
in which an amendment to such Schedule has occurred. The Foreign Custody Manager
shall make written reports notifying the Board of any other material change in
the foreign custody arrangements of the Fund described in this Section 3.2 after
the occurrence of the material change.

--------------------------------------------------------------------------------

3.2.6 STANDARD OF CARE AS FOREIGN CUSTODY MANAGER OF THE FUND. In performing the
responsibilities delegated to it, the Foreign Custody Manager agrees to exercise
reasonable care, prudence and diligence such as a person having responsibility
for the safekeeping of assets of management investment companies registered
under the 1940 Act would exercise.

3.2.7 REPRESENTATIONS WITH RESPECT TO RULE 17F-5. The Foreign Custody Manager
represents to the Fund that it is a U.S. Bank as defined in section (a)(7) of
Rule 17f-5. The Fund represents to the Custodian that the Board has determined
that it is reasonable for the Board to rely on the Custodian to perform the
responsibilities delegated pursuant to this Agreement to the Custodian as the
Foreign Custody Manager of the Fund.

3.2.8 EFFECTIVE DATE AND TERMINATION OF THE CUSTODIAN AS FOREIGN CUSTODY
MANAGER. The Board’s delegation to the Custodian as Foreign Custody Manager of
the Fund shall be effective as of the date hereof and shall remain in effect
until terminated at any time, without penalty, by written notice from the
terminating party to the non-terminating party. Termination will become
effective thirty (30) days, or such longer period as the parties may agree,
after receipt by the non-terminating party of such notice. The provisions of
Section 3.2.2 hereof shall govern the delegation to and termination of the
Custodian as Foreign Custody Manager of the Fund with respect to designated
countries.

SECTION 3.3 ELIGIBLE SECURITIES DEPOSITORIES.

3.3.1 ANALYSIS AND MONITORING. The Custodian shall (a) provide the Fund (or its
duly-authorized investment manager or investment advisor) with an analysis of
the custody risks associated with maintaining assets with the Eligible
Securities Depositories set forth on Schedule B hereto, as amended from time to
time, in accordance with section (a)(1)(i)(A) of Rule 17f-7, and (b) monitor
such risks on a continuing basis, and promptly notify the Fund (or its
duly-authorized investment manager or investment advisor) of any material change
in such risks, in accordance with section (a)(1)(i)(B) of Rule 17f-7. If a
custody arrangement with an Eligible Securities Depository no longer meets the
requirements of this Section, the Fund’s Foreign Assets must be withdrawn from
the depository as soon as reasonably practicable and the Custodian shall act in
accordance with Proper Instructions to withdraw such Foreign Assets.

3.3.2 STANDARD OF CARE. The Custodian agrees to exercise reasonable care,
prudence and diligence in performing the duties set forth in Section 3.3.1.

SECTION 4. DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE FUND HELD
OUTSIDE THE UNITED STATES.

SECTION 4.1 DEFINITIONS. As used throughout this Agreement, the following
capitalized terms shall have the indicated meanings:

“Foreign Securities System” means an Eligible Securities Depository listed on
Schedule B hereto.

“Foreign Sub-Custodian” means an Eligible Foreign Custodian.

--------------------------------------------------------------------------------

SECTION 4.2. HOLDING SECURITIES. The Custodian shall identify on its books as
belonging to the Fund the foreign securities held by each Foreign Sub-Custodian
or Foreign Securities System. The Custodian may hold foreign securities for all
of its customers, including the Fund, with any Foreign Sub-Custodian in an
account that is identified as belonging to the Custodian for the benefit of its
customers, provided however, that (i) the records of the Custodian with respect
to foreign securities of the Fund which are maintained in such account shall
identify those securities as belonging to the Fund and (ii), to the extent
permitted and customary in the market in which the account is maintained, the
Custodian shall require that securities so held by the Foreign Sub-Custodian be
held separately from any assets of such Foreign Sub-Custodian or of other
customers of such Foreign Sub-Custodian.

SECTION 4.3. FOREIGN SECURITIES SYSTEMS. Foreign securities shall be maintained
in a Foreign Securities System in a designated country through arrangements
implemented by the Custodian or a Foreign Sub-Custodian, as applicable, in such
country.

SECTION 4.4. TRANSACTIONS IN FOREIGN CUSTODY ACCOUNT.

4.4.1. DELIVERY OF FOREIGN ASSETS. The Custodian or a Foreign Sub-Custodian
shall release and deliver foreign securities of the Fund held by the Custodian
or such Foreign Sub-Custodian, or in a Foreign Securities System account, only
upon receipt of Proper Instructions, which may be continuing instructions when
deemed appropriate by the parties, and only in the following cases:

(i) upon the sale of such foreign securities for the Fund in accordance with
commercially reasonable market practice in the country where such foreign
securities are held or traded, including, without limitation: (A) delivery
against expectation of receiving later payment; or (B) in the case of a sale
effected through a Foreign Securities System, in accordance with the rules
governing the operation of the Foreign Securities System;

(ii) in connection with any repurchase agreement related to foreign securities;

(iii) to the depository agent in connection with tender or other similar offers
for foreign securities of the Fund;

(iv) to the issuer thereof or its agent when such foreign securities are called,
redeemed, retired or otherwise become payable;

(v) to the issuer thereof, or its agent, for transfer into the name of the
Custodian (or the name of the respective Foreign Sub-Custodian or of any nominee
of the Custodian or such Foreign Sub-Custodian) or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units;

(vi) to brokers, clearing banks or other clearing agents for examination or
trade execution in accordance with market custom; provided that in any such case
the Foreign Sub-Custodian shall have no responsibility or liability for any loss
arising from the delivery of such securities prior to receiving payment for such
securities except as may arise from the Foreign Sub-Custodian’s own negligence,
fraud, bad faith, or willful misconduct;

--------------------------------------------------------------------------------

(vii) for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement;

(viii) in the case of warrants, rights or similar foreign securities, the
surrender thereof in the exercise of such warrants, rights or similar securities
or the surrender of interim receipts or temporary securities for definitive
securities;

(ix) for delivery as security in connection with any borrowing by the Fund
requiring a pledge of assets by the Fund;

(x) for delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

(xi) in connection with the lending of foreign securities; and

(xii) for any other purpose, but only upon receipt of Proper Instructions
specifying the foreign securities to be delivered and naming the person or
persons to whom delivery of such securities shall be made.

4.4.2. PAYMENT OF FUND MONIES. Upon receipt of Proper Instructions, which may be
continuing instructions when deemed appropriate by the parties, the Custodian
shall pay out, or direct the respective Foreign Sub-Custodian or the respective
Foreign Securities System to pay out, monies of the Fund in the following cases
only:

(i) upon the purchase of foreign securities for the Fund, unless otherwise
directed by Proper Instructions, by (A) delivering money to the seller thereof
or to a dealer therefor (or an agent for such seller or dealer) against
expectation of receiving later delivery of such foreign securities; or (B) in
the case of a purchase effected through a Foreign Securities System, in
accordance with the rules governing the operation of such Foreign Securities
System;

(ii) in connection with the conversion, exchange or surrender of foreign
securities of the Fund;

(iii) for the payment of any expense or liability of the Fund, including but not
limited to the following payments: interest, taxes, investment advisory fees,
transfer agency fees, fees under this Agreement, legal fees, accounting fees,
and other operating expenses;

(iv) for the purchase or sale of foreign exchange or foreign exchange contracts
for the Fund, including transactions executed with or through the Custodian or
its Foreign Sub-Custodians;

(v) for delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

(vi) for payment of part or all of the dividends received in respect of
securities sold short;

(vii) in connection with the borrowing or lending of foreign securities; and

--------------------------------------------------------------------------------

(viii) for any other purpose, but only upon receipt of Proper Instructions
specifying the amount of such payment and naming the person or persons to whom
such payment is to be made.

4.4.3. MARKET CONDITIONS. Notwithstanding any provision of this Agreement to the
contrary, settlement and payment for Foreign Assets received for the account of
the Fund and delivery of Foreign Assets maintained for the account of the Fund
may be effected in accordance with the customary established securities trading
or processing practices and procedures in the country or market in which the
transaction occurs, including, without limitation, delivering Foreign Assets to
the purchaser thereof or to a dealer therefor (or an agent for such purchaser or
dealer) with the expectation of receiving later payment for such Foreign Assets
from such purchaser or dealer.

The Custodian shall provide to the Board the information with respect to custody
and settlement practices as described on Schedule C hereto in countries in which
the Custodian employs a Foreign Sub-Custodian at the time or times set forth on
such Schedule. The Custodian may revise Schedule C from time to time, provided
that no such revision shall result in the Board being provided with
substantively less information than had been previously provided hereunder.

SECTION 4.5. REGISTRATION OF FOREIGN SECURITIES. The foreign securities
maintained in the custody of a Foreign Sub-Custodian (other than bearer
securities) shall be registered in the name of the Fund or in the name of the
Custodian or in the name of any Foreign Sub-Custodian or in the name of any
nominee of the foregoing, and the Fund agrees to hold any such nominee harmless
from any liability that results solely from such nominee’s status as a holder of
record of such foreign securities. The Custodian or a Foreign Sub-Custodian
shall not be obligated to accept securities on behalf of the Fund under the
terms of this Agreement unless the form of such securities and the manner in
which they are delivered are in accordance with reasonable market practice.

SECTION 4.6 BANK ACCOUNTS. The Custodian shall identify on its books as
belonging to the Fund cash (including cash denominated in foreign currencies)
deposited with the Custodian. Where the Custodian is unable to maintain, or
market practice does not facilitate the maintenance of, cash on the books of the
Custodian, a bank account or bank accounts shall be opened and maintained
outside the United States on behalf of the Fund with a Foreign Sub-Custodian.
All accounts referred to in this Section shall be subject only to draft or order
by the Custodian (or, if applicable, such Foreign Sub-Custodian) acting pursuant
to the terms of this Agreement to hold cash received by or from or for the
account of the Fund. Cash maintained on the books of the Custodian (including
its branches, subsidiaries and affiliates), regardless of currency denomination,
is maintained in bank accounts established under, and subject to the laws of,
The Commonwealth of Massachusetts.

--------------------------------------------------------------------------------

SECTION 4.7. COLLECTION OF INCOME. The Custodian shall use reasonable commercial
efforts to collect all income and other payments with respect to the Foreign
Assets held hereunder to which the Fund shall be entitled and shall credit such
income, as collected, to the Fund. In the event that extraordinary measures are
required to collect such income, the Fund and the Custodian shall consult as to
such measures and as to the compensation and expenses of the Custodian relating
to such measures.

SECTION 4.8 SHAREHOLDER RIGHTS. With respect to the foreign securities held
pursuant to this Section 4, the Custodian will use reasonable commercial efforts
to facilitate the exercise of voting and other shareholder rights, subject
always to the laws, regulations and practical constraints that may exist in the
country where such securities are issued. The Fund acknowledges that local
conditions, including lack of regulation, onerous procedural obligations, lack
of notice and other factors may have the effect of severely limiting the ability
of the Fund to exercise shareholder rights.

SECTION 4.9. COMMUNICATIONS RELATING TO FOREIGN SECURITIES. The Custodian shall
transmit promptly to the Fund written information with respect to materials
received by the Custodian via the Foreign Sub-Custodians from issuers of the
foreign securities being held for the account of the Fund (including, without
limitation, pendency of calls and maturities of foreign securities and
expirations of rights in connection therewith). With respect to tender or
exchange offers, the Custodian shall transmit promptly to the Fund written
information with respect to materials so received by the Custodian from issuers
of the foreign securities whose tender or exchange is sought or from the party
(or its agents) making the tender or exchange offer. The Custodian shall not be
liable for any untimely exercise of any tender, exchange or other right or power
in connection with foreign securities or other property of the Fund at any time
held by it unless (i) the Custodian or the respective Foreign Sub-Custodian is
in actual possession of such foreign securities or property and (ii) the
Custodian receives Proper Instructions with regard to the exercise of any such
right or power, and both (i) and (ii) occur at least three business days prior
to the date on which the Custodian is to take action to exercise such right or
power. The Custodian shall also transmit promptly to the Fund all written
information received by the Custodian via the Foreign Sub-Custodians from
issuers of the foreign securities being held for the account of the Fund
regarding any class action or other litigation in connection with foreign
securities or other assets issued outside the United States and then held, or
previously held, during the term of this Agreement by the Custodian for the
account of the Fund, including, but not limited to, opt-out notices and
proof-of-claim forms. For avoidance of doubt, upon and after the effective date
of any termination of this Agreement, the Custodian shall have no responsibility
to so transmit any information under this Section 4.9.

--------------------------------------------------------------------------------

SECTION 4.10. LIABILITY OF FOREIGN SUB-CUSTODIANS. Each agreement pursuant to
which the Custodian employs a Foreign Sub-Custodian shall, to the extent
possible, require the Foreign Sub-Custodian to exercise reasonable care in the
performance of its duties, and to indemnify, and hold harmless, the Custodian
from and against any loss, damage, cost, expense, liability or claim arising out
of or in connection with the Foreign Sub-Custodian’s performance of such
obligations. At the Fund’s election, it shall be entitled to be subrogated to
the rights of the Custodian with respect to any claims against a Foreign
Sub-Custodian as a consequence of any such loss, damage, cost, expense,
liability or claim if and to the extent that the Fund has not been made whole
for any such loss, damage, cost, expense, liability or claim.

SECTION 4.11 TAX LAW. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Fund or the Custodian as
custodian of the Fund by the tax law of the United States or of any state or
political subdivision thereof. It shall be the responsibility of the Fund to
notify the Custodian of the obligations imposed on the Fund or the Custodian as
custodian of the Fund by the tax law of countries other than those mentioned in
the above sentence, including responsibility for withholding and other taxes,
assessments or other governmental charges, certifications and governmental
reporting. The sole responsibility of the Custodian with regard to such tax law
shall be to use reasonable efforts to assist the Fund with respect to any claim
for exemption or refund under the tax law of countries for which the Fund has
provided such information.

SECTION 5. PAYMENTS FOR SALES OR REPURCHASES OR REDEMPTIONS OF SHARES.

The Custodian shall receive from the distributor for the Shares or from the
Transfer Agent and deposit into the Fund’s account such payments as are received
for Shares thereof issued or sold from time to time by the Fund. The Custodian
will provide timely notification to the Fund and the Transfer Agent of any
receipt by it of payments for Shares of the Fund.

From such funds as may be available for the purpose, the Custodian shall, upon
receipt of instructions from the Transfer Agent, make funds available for
payment to holders of Shares who have delivered to the Transfer Agent a request
for redemption or repurchase of their Shares. In connection with the redemption
or repurchase of Shares, the Custodian is authorized upon receipt of
instructions from the Transfer Agent to wire funds to or through a commercial
bank

designated by the redeeming shareholders. In connection with the redemption or
repurchase of Shares, the Custodian shall honor checks drawn on the Custodian by
a holder of Shares, which checks have been furnished by the Fund to the holder
of Shares, when presented to the Custodian in accordance with such procedures
and controls as are mutually agreed upon from time to time between such Fund and
the Custodian.

--------------------------------------------------------------------------------

SECTION 6. FOREIGN EXCHANGE.

6.1. GENERALLY. Upon receipt of Proper Instructions, which for purposes of this
section may also include security trade advices, the Custodian shall facilitate
the processing and settlement of foreign exchange transactions. Such foreign
exchange transactions do not constitute part of the services provided by the
Custodian under this Agreement.

6.2. FUND ELECTIONS. The Fund (or its Investment Advisor acting on its behalf)
may elect to enter into and execute foreign exchange transactions with third
parties that are not affiliated with the Custodian, with State Street Global
Markets, which is the foreign exchange division of State Street Bank and Trust
Company and its affiliated companies (“SSGM”), or with a sub-custodian. Where
the Fund or its Investment Advisor gives Proper Instructions for the execution
of a foreign exchange transaction using an indirect foreign exchange service
described in the Client Publications (as defined below), the Fund (or its
Investment Advisor) instructs the Custodian, on behalf of the Fund, to direct
the execution of such foreign exchange transaction to SSGM or, when the relevant
currency is not traded by SSGM, to the applicable sub-custodian. The Custodian
shall not have any agency (except as contemplated in preceding sentence), trust
or fiduciary obligation to the Fund, its Investment Advisor or any other person
in connection with the execution of any foreign exchange transaction. The
Custodian shall have no responsibility under this Agreement for the selection of
the counterparty to, or the method of execution of, any foreign exchange
transaction entered into by the Fund (or its Investment Advisor acting on its
behalf) or the reasonableness of the execution rate on any such transaction.
Client Publications means the general client publications of State Street Bank
and Trust Company available from time to time available to clients and their
investment managers.

6.3. FUND ACKNOWLEDGEMENT The Fund acknowledges that in connection with all
foreign exchange transactions entered into by the Fund (or its Investment
Advisor acting on its behalf) with SSGM or any sub-custodian, SSGM and each such
sub-custodian:

(i) shall be acting in a principal capacity and not as broker, agent or
fiduciary to the Fund or its Investment Advisor;

(ii) shall seek to profit from such foreign exchange transactions, and are
entitled to retain and not disclose any such profit to the Fund or its
Investment Advisor; and

(iii) shall enter into such foreign exchange transactions pursuant to the terms
and conditions, including pricing or pricing methodology, (a) agreed with the
Fund or its Investment Advisor from time to time or (b) in the case of an
indirect foreign exchange service, (i) as established by SSGM and set forth in
the Client Publications with respect to the particular foreign exchange
execution services selected by the Fund or the Investment Advisor or (ii) as
established by the sub-custodian from time to time.

--------------------------------------------------------------------------------

6.4. TRANSACTIONS BY STATE STREET. The Custodian or its affiliates, including
SSGM, may trade based upon information that is not available to the Fund (or its
Investment Advisor acting on its behalf), and may enter into transactions for
its own account or the account of clients in the same or opposite direction to
the transactions entered into with the Fund (or its Investment Manager), and
shall have no obligation, under this Agreement, to share such information with
or consider the interests of their respective counterparties, including, where
applicable, the Fund or the Investment Advisor.

SECTION 7. PROPER INSTRUCTIONS.

Proper Instructions, which may also be standing instructions, as used throughout
this Agreement, shall mean instructions received by the Custodian from the Fund
a Fund’s duly authorized investment manager or investment adviser, or a person
or entity duly authorized by either of them. Such instructions may be in writing
signed by the Authorized Persons or may be in a tested communication or in a
communication utilizing access codes effected between electro-mechanical or
electronic devices or may be by such other means and utilizing such intermediary
systems and utilities as may be agreed to from time to time by the Custodian and
the person or persons giving such instructions, provided that the Fund has
followed any security procedures agreed to from time to time by the Fund and the
Custodian, including, but not limited to, the security procedures selected by
the Fund in the Funds Transfer Addendum to this Agreement, the terms of which
are hereby agreed to. Oral instructions will be considered Proper Instructions
if the Custodian reasonably believes them to have been given by a person
authorized to give such instructions with respect to the transaction involved.
The Fund shall cause all oral instructions to be confirmed in writing and signed
by two Authorized Persons. For purposes of this Section, Proper Instructions
shall include instructions received by the Custodian pursuant to any multi¬party
agreement which requires a segregated asset account in accordance with Section
2.9 of this Agreement. The Fund shall cause its duly authorized officer to
certify to the Custodian in writing the names and specimen signatures of persons
authorized to give Proper Instructions (“Authorized Persons”) in the incumbency
certificate attached hereto. The Custodian shall be entitled to rely upon the
identity and authority of such persons until it receives notice from the Fund to
the contrary.

SECTION 8. ACTIONS PERMITTED WITHOUT EXPRESS AUTHORITY. The Custodian may in its
discretion, without express authority from the Fund:

1) make payments to itself or others for minor expenses of handling securities
or other similar items relating to its duties under this Agreement, provided
that all such payments shall be accounted for and reported to the Fund;

2) surrender securities in temporary form for securities in definitive form;

3) endorse for collection, in the name of the Fund, checks, drafts and other
negotiable instruments; and

--------------------------------------------------------------------------------

4) in general, attend to all non-discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Fund except as otherwise directed by the Board.

SECTION 9. EVIDENCE OF AUTHORITY.

The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it to be
genuine and to have been properly executed by or on behalf of the Fund. The
Custodian may receive and accept a copy of a resolution of the Board, certified
by the Secretary or an Assistant Secretary of the Fund (“Certified Resolution”),
as conclusive evidence (a) of the authority of any person to act in accordance
with such resolution or (b) of any determination or of any action by the Board
as described in such resolution, and such resolution may be considered as in
full force and effect until receipt by the Custodian of written notice to the
contrary.

SECTION 10. DUTIES OF CUSTODIAN WITH RESPECT TO THE BOOKS OF ACCOUNT AND
UNDERLYING TRANSFER AGENTS.

The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the Board to keep the books of account of the
Fund. The Fund acknowledges and agrees that, with respect to investments
maintained with the Underlying Transfer Agent, the Underlying Transfer Agent is
the sole source of information on the number of shares of the Fund held by it
and that the Custodian has the right to rely on holdings information furnished
by the Underlying Transfer Agent to the Custodian in performing its duties under
this Agreement, including without limitation, the duties set forth in this
Section 10 and in Section 11 hereof; provided, however, that the Custodian shall
be obligated to reconcile information as to purchases and sales of Underlying
Shares contained in trade instructions and confirmations received by the
Custodian and to report promptly any discrepancies to the Underlying Transfer
Agent.

SECTION 11. RECORDS.

The Custodian shall create and maintain all records relating to its activities
and obligations under this Agreement in such manner as will meet the obligations
of the Fund under the 1940 Act, including Section 31 thereof and Rules 31a-1 and
31a-2 thereunder. All such records shall be the property of the Fund and shall
at all times during the regular business hours of the Custodian be open for
inspection by duly authorized officers, employees or agents of the Fund and
employees and agents of the SEC. The Custodian shall, at the Fund’s request,
supply the Fund with a tabulation of securities owned by the Fund and held by
the Custodian and shall, when requested to do so by the Fund and for such
compensation as shall be agreed upon between the Fund and the Custodian, include
certificate numbers in such tabulations. The Custodian shall provide the Fund
with access to its statements and records electronically in accordance with the
Remote Access Services Addendum attached hereto.

--------------------------------------------------------------------------------

SECTION 12. REPORTS TO FUND BY INDEPENDENT PUBLIC ACCOUNTANTS.

The Custodian shall take all reasonable action, as the Fund may from time to
time request, to obtain from year to year favorable opinions from the Fund’s
independent public accountants with respect to its activities hereunder in
connection with the preparation of the Fund’s Form 10 and Form 10-K or other
annual reports to the SEC and with respect to any other requirements thereof.

The Custodian shall provide the Fund, at such times as the Fund may reasonably
require, with reports by independent public accountants on the accounting
system, internal accounting control and procedures for safeguarding securities,
futures contracts and options on futures contracts, including securities
deposited and/or maintained in a U.S. Securities System or a Foreign Securities
System (either, a “Securities System”), relating to the services provided by the
Custodian under this Agreement; such reports, shall be of sufficient scope and
in sufficient detail, as may reasonably be required by the Fund to provide
reasonable assurance that any material inadequacies would be disclosed by such
examination, and, if there are no such inadequacies, the reports shall so state.

SECTION 13. COMPENSATION OF CUSTODIAN.

The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as agreed upon from time to time between the Fund and the
Custodian.

SECTION 14. RESPONSIBILITY OF CUSTODIAN.

So long as and to the extent that it is in the exercise of reasonable care, the
Custodian shall not be responsible for the title, validity or genuineness of any
property or evidence of title thereto received by it or delivered by it pursuant
to this Agreement and shall be held harmless in acting upon any notice, request,
consent, certificate or other instrument reasonably believed by it to be genuine
and to be signed by the proper party or parties, including any futures
commission merchant acting pursuant to the terms of a three-party futures or
options agreement. The Custodian shall be held to the exercise of reasonable
care and good faith in carrying out the provisions of this Agreement, but shall
be kept indemnified by and shall be without liability to the Fund for any action
taken or omitted by it in good faith without negligence, fraud, bad faith, or
willful misconduct, including, without limitation, acting in accordance with any
Proper Instruction. It shall be entitled to rely on and may act upon advice of
counsel (who may be counsel for the Fund) on all matters, and shall be without
liability for any action reasonably taken or omitted pursuant to such advice.
The Custodian shall be without liability to the Fund for any loss, liability,
claim or expense resulting from or caused by anything that is part of Country
Risk (as defined in Section 3 hereof), including without limitation
nationalization, expropriation, currency restrictions, insolvency of a Foreign
Sub-Custodian, acts of war, revolution, riots or terrorism. The Custodian shall
be liable for the acts or omissions of a Foreign Sub-Custodian to the same
extent as if such action or omission were performed by the Custodian itself,
taking into account the facts and circumstances and the established local market
practices and laws prevailing in the particular jurisdiction in which the Fund
elects to invest.

--------------------------------------------------------------------------------

Except as may arise from the Custodian’s own negligence, fraud, bad faith, or
willful misconduct or the negligence, fraud, bad faith, or willful misconduct of
a sub-custodian or agent, the Custodian shall be without liability to the Fund
for any loss, liability, claim or expense resulting from or caused by; (i)
events or circumstances beyond the reasonable control of the Custodian or any
sub-custodian or Securities System or any agent or nominee of any of the
foregoing, including, without limitation, the interruption, suspension or
restriction of trading on or the closure of any securities market, power or
other mechanical or technological failures or interruptions, computer viruses or
communications disruptions, work stoppages, natural disasters, or other similar
events or acts; (ii) errors by the Fund or its duly-authorized investment
manager or investment advisor in their instructions to the Custodian provided
such instructions have been in accordance with this Agreement; (iii) the
insolvency of or acts or omissions by a Securities System; (iv) any delay or
failure of any broker, agent or intermediary, central bank or other commercially
prevalent payment or clearing system to deliver to the Custodian’s sub-custodian
or agent securities purchased or in the remittance or payment made in connection
with securities sold; (v) any delay or failure of any company, corporation, or
other body in charge of registering or transferring securities in the name of
the Custodian, the Fund, the Custodian’s sub-custodians, nominees or agents or
any consequential losses arising out of such delay or failure to transfer such
securities including non-receipt of bonus, dividends and rights and other
accretions or benefits; (vi) delays or inability to perform its duties due to
any disorder in market infrastructure with respect to any particular security or
Securities System; and (vii) any provision of any present or future law or
regulation or order of the United States of America, or any state thereof, or
any other country, or political subdivision thereof or of any court of competent
jurisdiction.

If the Fund requires the Custodian to take any action with respect to
securities, which action involves the payment of money or which action may, in
the opinion of the Custodian, result in the Custodian or its nominee assigned to
the Fund being liable for the payment of money or incurring liability of some
other form, the Fund, as a prerequisite to requiring the Custodian to take such
action, shall provide indemnity to the Custodian in an amount and form
satisfactory to it.

If the Custodian, its affiliates, subsidiaries or agents advances cash or
securities for any purpose (including but not limited to securities settlements,
foreign exchange contracts and assumed settlement), or in the event that the
Custodian or its nominee shall incur or be assessed any taxes, charges,
expenses, assessments, claims or liabilities in connection with the performance
of this Agreement, except such as may arise from its or its nominee’s own
negligent action, negligent failure to act or willful misconduct, or if the Fund
fails to compensate the Custodian pursuant to Section 13 hereof, any property at
any time held for the account of the Fund shall be security therefor and should
the Fund fail to repay the Custodian promptly, the Custodian shall be entitled
to utilize available cash and to dispose of the Fund’s assets to the extent
necessary to obtain reimbursement. Notwithstanding anything to the contrary in
this Agreement, each of the Fund and the Custodian hereby agrees that in no
event shall either the Fund or the Custodian be liable to the other party for
indirect, special or consequential damages, or for any damages of a similar
nature, provided, however, that the foregoing shall in no way limit the
Custodian’s recovery relating to third party claims asserted against it and
related fees and expenses for which indemnification is available hereunder.

--------------------------------------------------------------------------------

SECTION 15. EFFECTIVE PERIOD, TERMINATION AND AMENDMENT.

This Agreement shall remain in full force and effect for an initial term ending
October 1, 2020 (the “Initial Term”). After the expiration of the Initial Term,
this Agreement shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless a written notice of non-renewal is delivered by the
non-renewing party no later than one hundred twenty (120) days prior to the
expiration of the Initial Term or any Renewal Term, as the case may be. During
the Initial Term and thereafter, either party may terminate this Agreement: (i)
in the event of the other party’s material breach of a material provision of
this Agreement that the other party has either (a) failed to cure or (b) failed
to establish a remedial plan to cure that is reasonably acceptable, within 60
days’ written notice of such breach, or (ii) in the event of the appointment of
a conservator or receiver for the other party or upon the happening of a like
event to the other party at the direction of an appropriate agency or court of
competent jurisdiction.  Upon  termination of this Agreement pursuant to this
paragraph the Fund shall pay Custodian its compensation due through the
effective termination date and shall reimburse Custodian for its costs, expenses
and disbursements.

In the event of: (i) the Fund's termination of this Agreement for any reason
other than as set forth in the immediately preceding paragraph or (ii) a
transaction not in the ordinary course of business pursuant to which the
Custodian is not retained to continue providing services hereunder to the Fund
(or its respective successor), the Fund shall reimburse the Custodian for its
costs, expenses and disbursements and reasonable counsel fees and, if either (i)
or (ii) occur during the Initial Term, pay the Custodian its compensation due
through the end of the Initial Term (based upon the average monthly compensation
previously earned by Custodian). Upon receipt of such payment and reimbursement,
the Custodian will deliver the Fund’s securities and cash as set forth herein
below. For the avoidance of doubt, no payment will be required pursuant to
clause (ii) of this paragraph in the event of any transaction such as (a) the
liquidation or dissolution of the Fund and distribution of the Fund’s assets as
a result of the Board’s determination in its reasonable business judgment that
the Fund is no longer viable (b) a merger of the Fund into, or the consolidation
of the Fund with, another entity, or (c) the sale by the Fund of all, or
substantially all, of its assets to another entity, in each of (b) and (c) where
the Custodian is retained to continue providing services to the Fund (or its
respective successor) on substantially the same terms as this Agreement. For the
avoidance of doubt, the Fund shall have the right to terminate this agreement
upon written notice to the Custodian provided it reimburses the Custodian in the
manner set forth above.

The provisions of Sections 4.11, 13, 14, 24 and 25 of this Agreement shall
survive termination of this Agreement for any reason.

This Agreement may be amended at any time in writing by mutual agreement of the
parties hereto.

--------------------------------------------------------------------------------

SECTION 16. SUCCESSOR CUSTODIAN.

If a successor custodian for the Fund shall be appointed by the Board, the
Custodian shall, upon termination, deliver to such successor custodian at the
office of the Custodian, duly endorsed and in the form for transfer, all
securities of the Fund then held by it hereunder and shall transfer to an
account of the successor custodian all of the securities of the Fund held in a
Securities System or at the Underlying Transfer Agent.

Upon termination, if no such successor custodian shall be appointed, the
Custodian shall, in like manner, upon receipt of Proper Instructions, deliver at
the office of the Custodian and transfer such securities, funds and other
properties in accordance with such resolution. Unless so directed by the Proper
Instructions, in no event shall the Custodian deliver the securities, funds and
other properties to the Fund.

In the event that no Proper Instructions designating a successor custodian or
alternative arrangement shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company, which is a “bank” as
defined in the 1940 Act, doing business in Boston, Massachusetts, or New York,
New York, of its own selection, with such bank or trust company being among the
top ten institutions in terms of assets under custody in the United States
according to reasonably acceptable industry rankings, all securities, funds and
other properties held by the Custodian hereunder and all instruments held by the
Custodian relative thereto and all other property held by it under this
Agreement on behalf of the Fund, and to transfer to an account of such successor
custodian all of the Fund’s securities held in any Securities System or at the
Underlying Transfer Agent. Thereafter, such bank or trust company shall be the
successor of the Custodian under this Agreement.

In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Fund to provide Proper Instructions to appoint a successor
custodian, the Custodian shall be entitled to fair compensation for its services
during such period as the Custodian retains possession of such securities, funds
and other properties and the provisions of this Agreement relating to the duties
and obligations of the Custodian shall remain in full force and effect.

SECTION 17. INTERPRETIVE AND ADDITIONAL PROVISIONS.

In connection with the operation of this Agreement, the Custodian and the Fund
may from time to time agree on such provisions interpretive of or in addition to
the provisions of this Agreement as may in their joint opinion be consistent
with the general tenor of this Agreement. Any such interpretive or additional
provisions shall be in a writing signed by both parties and shall be annexed
hereto, provided that no such interpretive or additional provisions shall
contravene any applicable federal or state regulations or any provision of the
Fund’s governing documents. No interpretive or additional provisions made as
provided in the preceding sentence shall be deemed to be an amendment of this
Agreement.

--------------------------------------------------------------------------------

SECTION 18. MASSACHUSETTS LAW TO APPLY.

This Agreement shall be construed and the provisions thereof interpreted under
and in accordance with laws of The Commonwealth of Massachusetts.

SECTION 19. ASSIGNMENT.

This Agreement may not be assigned by (a) the Fund without the written consent
of the Custodian or (b) by the Custodian without the written consent of the
Fund.

SECTION 20. PRIOR AGREEMENTS.

This Agreement supersedes and terminates, as of the date hereof, all prior
Agreements between the Fund and the Custodian relating to the custody of the
Fund’s assets.

SECTION 21. NOTICES.

Any notice, instruction or other instrument required to be given hereunder may
be delivered in person to the offices of the parties as set forth herein during
normal business hours or delivered prepaid registered mail or by telecopy to the
parties at the following addresses or such other addresses as may be notified by
any party from time to time.

 

To the Customer:

 

Blackstone / GSO Secured Lending Fund

 

 

345 Park Avenue, 31st Floor

 

 

New York, NY 10154

 

 

Telephone No.: 212-503-2100

 

 

Attn.: GSOTreasury@Blackstone.com;

 

 

GSOAssetServicing@Blackstone.com

 

 

 

To the Custodian:

 

STATE STREET BANK AND TRUST COMPANY

 

 

100 Summer Street, Floor 5

 

 

Boston, MA 02110

 

 

Telephone No.: 617-662-7245

 

 

Facsimile No.: 212-651-2393

 

 

Attention: Fred Willshire

 

 

State Street Alternative Investment Solutions

 

Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of cable twenty-four hours after dispatch and, in the case
of telex, immediately on dispatch and if delivered outside normal business hours
it shall be deemed to have been received at the next time after delivery when
normal business hours commence and in the case of telecopy on the business day
after the receipt thereof. Evidence that the notice was properly addressed,
stamped and put into the post shall be conclusive evidence of posting.

--------------------------------------------------------------------------------

SECTION 22. COUNTERPARTS.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all such counterparts taken together shall
constitute one and the same Agreement.

SECTION 23. SEVERABILITY.

Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
or provisions of this Agreement shall be held to be invalid, unlawful or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

SECTION 24. CONFIDENTIALITY.

All information provided under this Agreement by a party to this Agreement (the
“Disclosing Party”) to the other party to this Agreement (the “Receiving Party”)
regarding the Disclosing Party’s business and operations shall be treated as
confidential. Subject to Section 25 below, all confidential information provided
under this Agreement by Disclosing Party shall be used, including disclosure to
third parties, by the Receiving Party, or its agents or service providers,
solely for the purpose of performing or receiving the services and discharging
the Receiving Party’s other obligations under the Agreement or managing the
business of the Receiving Party and its affiliates, including financial and
operational management and reporting, risk management, legal and regulatory
compliance and client service management. The foregoing shall not be applicable
to any information (a) that is publicly available when provided or thereafter
becomes publicly available, other than through a breach of this Agreement, (b)
that is independently derived by the Receiving Party without the use of any
information provided by the Disclosing Party in connection with this Agreement,
(c) that is disclosed to comply with any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative demand or other
similar process, (d) that is disclosed as required by operation of law or
regulation or as required to comply with the requirements of any market
infrastructure that the Disclosing Party or its agents direct the Custodian or
its affiliates to employ (or which is required in connection with the holding or
settlement of instruments included in the assets subject to this Agreement), or
(e) where the party seeking to disclose has received the prior written consent
of the party providing the information, which consent shall not be unreasonably
withheld. Upon written request from the Fund’s investment adviser, the Custodian
shall promptly return or destroy any nonpublic portfolio holdings information
relating to the Fund, except the Custodian may keep copies of the information
for the purpose of maintaining appropriate business records or as may be
required by law or any regulatory authority.

--------------------------------------------------------------------------------

SECTION 25. USE OF DATA.

(a) In connection with the provision of the services and the discharge of its
other obligations under this Agreement, the Custodian (which term for purposes
of this Section 25 includes each of its parent company, branches and affiliates
(“Affiliates”)) may collect and store information regarding the Fund and share
such information with its Affiliates, agents and service providers in order and
to the extent reasonably necessary (i) to carry out the provision of services
contemplated under this Agreement and other agreements between the Fund and the
Custodian or any of its Affiliates and (ii) to carry out management of its
businesses, including, but not limited to, financial and operational management
and reporting, risk management, legal and regulatory compliance and client
service management.

(b) Subject to paragraph (c) below, the Custodian and/or its Affiliates (except
those Affiliates or business divisions principally engaged in the business of
asset management) may use any data or other information (“Data”) obtained by
such entities in the performance of their services under this Agreement or any
other agreement between the Fund and the Custodian or one of its Affiliates,
including Data regarding transactions and portfolio holdings relating to the
Fund, and publish, sell, distribute or otherwise commercialize the Data;
provided that, unless the Fund otherwise consents, Data is combined or
aggregated with information relating to (i) other customers of the Custodian
and/or its Affiliates or (ii) information derived from other sources, in each
case such that any published information will be displayed in a manner designed
to prevent attribution to or identification of such Data with the Fund. The Fund
agrees that Custodian and/or its Affiliates may seek to profit and realize
economic benefit from the commercialization and use of the Data, that such
benefit will constitute part of the Custodian’s compensation for services under
this Agreement or such other agreement, and the Custodian and/or its Affiliates
shall be entitled to retain and not be required to disclose the amount of such
economic benefit and profit to the Fund.

(c) Except as expressly contemplated by this Agreement, nothing in this Section
25 shall limit the confidentiality and data-protection obligations of the
Custodian and its Affiliates under this Agreement and applicable law. The
Custodian shall cause any Affiliate, agent or service provider to which it has
disclosed Data pursuant to this Section 25 to comply at all times with
confidentiality and data-protection obligations as if it were a party to this
Agreement.

SECTION 26. REPRODUCTION OF DOCUMENTS.

This Agreement and all schedules, addenda, exhibits, attachments and amendments
hereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties hereto
all/each agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

--------------------------------------------------------------------------------

SECTION 27. REMOTE ACCESS SERVICES ADDENDUM.

The Custodian and the Fund agree to be bound by the terms of the Remote Access
Services Addendum attached hereto as Exhibit A.

SECTION 28. REGULATION GG.

The Fund hereby represents and warrants that it does not engage in an “Internet
gambling business,” as such term is defined in Section 233.2(r) of Federal
Reserve Regulation GG (12 CFR 233) (“Regulation GG”). The Fund hereby covenants
and agrees that it shall not engage in an Internet gambling business. In
accordance with Regulation GG, the Fund is hereby notified that “restricted
transactions,” as such term is defined in Section 233.2(y) of Regulation GG, are
prohibited in any dealings with the Custodian pursuant to this Agreement or
otherwise between or among any party hereto.

SECTION 29. DATA PRIVACY.

The Custodian will implement and maintain a written information security
program, in compliance with the laws of The Commonwealth of Massachusetts and
any other applicable laws and regulations, that contains appropriate security
measures to safeguard the personal information of the Fund’s shareholders,
employees, trustees and/or officers that the Custodian receives, stores,
maintains, processes or otherwise accesses in connection with the provision of
services hereunder. For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) social security number, (b) drivers license
number, (c) state identification card number, (d) debit or credit card number,
(e) financial account number or (f) personal identification number or password
that would permit access to a person’s account or (ii) any combination of the
foregoing that would allow a person to log onto or access an individual’s
account. This provision will survive termination or expiration of the Agreement
for so long as the custodian continues to possess or have access to personal
information related to the Fund. Notwithstanding the foregoing “personal
information” shall not include information that is lawfully obtained from
publicly available information, or from federal, state or local government
records lawfully made available to the general public.

SECTION 30. LOAN SERVICES ADDENDUM.

In the event the Fund directs Custodian in writing to perform loan services,
Custodian and the Fund hereby agree to be bound by the terms of the Loan
Services Addendum attached hereto as Exhibit B and the Fund shall reimburse
Custodian for its fees and expenses related thereto as agreed upon from time to
time in writing by the Fund and Custodian.

--------------------------------------------------------------------------------

SECTION 31. SHAREHOLDER COMMUNICATIONS ELECTION.

SEC Rule 14b-2 requires banks which hold securities for the account of customers
to respond to requests by issuers of securities for the names, addresses and
holdings of beneficial owners of securities of that issuer held by the bank
unless the beneficial owner has expressly objected to disclosure of this
information. In order to comply with the rule, the Custodian needs the Fund to
indicate whether it authorizes the Custodian to provide the Fund’s name,
address, and share position to requesting companies whose securities the Fund
owns. If the Fund tells the Custodian “no”, the Custodian will not provide this
information to requesting companies. If the Fund tells the Custodian “yes” or
does not check either “yes” or “no” below, the Custodian is required by the rule
to treat the Fund as consenting to disclosure of this information for all
securities owned by the Fund or any funds or accounts established by the Fund.
For the Fund’s protection, the Rule prohibits the requesting company from using
the Fund’s name and address for any purpose other than corporate communications.
Please indicate below whether the Fund consents or objects by checking one of
the alternatives below.

YESThe Custodian is authorized to release the Fund’s name, address, and share
positions.

NO x The Custodian is not authorized to release the Fund’s name, address, and
share positions.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative(s) as of
the date set forth above.

 

 

 

BLACKSTONE / GSO SECURED LENDING FUND

 

 

 

 

 

 

 

By:

 

/s/ Marisa Beeney

 

 

Name:

 

Marisa Beeney

 

 

Title:

 

Chief Compliance Officer, Chief Legal Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

 

/s/ Brian North

 

 

Name:

 

Brian North

 

 

Title:

 

Managing Director

 

--------------------------------------------------------------------------------

INCUMBENCY CERTIFICATE

BLACKSTONE / GSO SECURED LENDING FUND (the “Fund”) hereby certifies, through the
duly authorized person(s) whose signature(s) appear below, that the persons
whose names appear below are authorized to act on behalf of the Fund, including
the authorization to give Proper Instructions, with respect to the Custodian
Agreement between the Fund and STATE STREET BANK AND TRUST COMPANY (the
“Custodian”) dated October 1, 2018 (the “Agreement”). The Fund further certifies
that the true signature of each such person is set forth below opposite his
name, and that the Custodian may rely upon this certificate until such time as
it receives another certificate bearing a later date.

 

NAME

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLACKSTONE / GSO SECURED LENDING FUND

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

Name (printed):

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

REMOTE ACCESS SERVICES ADDENDUM TO CUSTODIAN AGREEMENT

ADDENDUM to that certain Custodian Agreement, entered into as of October 1, 2018
(the “Agreement”) between Blackstone / GSO Secured Lending Fund (“you” or the
“Customer”) and State Street Bank and Trust Company, including its subsidiaries
and affiliates (“State Street”).

State Street has developed and/or utilizes proprietary or third party accounting
and other systems in conjunction with the services that State Street provides to
you. In this regard, State Street maintains certain information in databases
under State Street ownership and/or control that State Street makes available to
customers (the “Remote Access Services”).

The Services

State Street agrees to provide you, the Customer, and your designated investment
advisors, consultants or other third parties who agree to abide by the terms of
this Addendum (“Authorized Designees”) with access to State Street proprietary
and third party systems as may be offered by State Street from time to time
(each, a “System”) on a remote basis.

Security Procedures

You agree to comply, and to cause your Authorized Designees to comply, with
remote access operating standards and procedures and with user identification or
other password control requirements and other security devices and procedures as
may be issued or required from time to time by State Street or its third party
vendors for use of the System and access to the Remote Access Services. You are
responsible for any use and/or misuse of the System and Remote Access Services
by your Authorized Designees. You agree to advise State Street immediately in
the event that you learn or have reason to believe that any person to whom you
have given access to the System or the Remote Access Services has violated or
intends to violate the terms of this Addendum and you will cooperate with State
Street in seeking injunctive or other equitable relief. You agree to discontinue
use of the System and Remote Access Services, if requested, for any security
reasons cited by State Street and State Street may restrict access of the System
and Remote Access Services by you or any Authorized Designee for security
reasons or noncompliance with the terms of this Addendum at any time.

Fees

Fees and charges for the use of the System and the Remote Access Services and
related payment terms shall be as set forth in the RAA Fee Schedule in effect
from time to time between the parties (the “RAA Fee Schedule”). You shall be
responsible for any tariffs, duties or taxes imposed or levied by any government
or governmental agency by reason of the transactions contemplated by this
Addendum, including, without limitation, federal, state and local taxes, use,
value added and personal property taxes (other than income, franchise or similar
taxes which may be imposed or assessed against State Street). Any claimed
exemption from such tariffs, duties or taxes shall be supported by proper
documentary evidence delivered to State Street.

--------------------------------------------------------------------------------

Proprietary Information/Injunctive Relief

The System and Remote Access Services described herein and the databases,
computer programs, screen formats, report formats, interactive design
techniques, formulae, processes, systems, software, knowhow, algorithms,
programs, training aids, printed materials, methods, books, records, files,
documentation and other information made available to you by State Street as
part of the Remote Access Services and through the use of the System and all
copyrights, patents, trade secrets and other proprietary and intellectual
property rights of State Street and third party vendors related thereto are the
exclusive, valuable and confidential proprietary property of State Street and
its relevant licensors and third party vendors (the “Proprietary Information”).
You agree on behalf of yourself and your Authorized Designees to keep the
Proprietary Information confidential and to limit access to your employees and
Authorized Designees (under a similar duty of confidentiality) who require
access to the System for the purposes intended. The foregoing shall not apply to
Proprietary Information in the public domain or required by law to be made
public.

You agree to use the Remote Access Services only in connection with the proper
purposes of this Addendum. You will not, and will cause your employees and
Authorized Designees not to, (i) permit any third party to use the System or the
Remote Access Services, (ii) sell, rent, license or otherwise use the System or
the Remote Access Services in the operation of a service bureau or for any
purpose other than as expressly authorized under this Addendum, (iii) use the
System or the Remote Access Services for any fund, trust or other investment
vehicle without the prior written consent of State Street, or (iv) allow or
cause any information transmitted from State Street's databases, including data
from third party sources, available through use of the System or the Remote
Access Services, to be published, redistributed or retransmitted for other than
use for or on behalf of yourself, as our Customer.

You agree that neither you nor your Authorized Designees will modify the System
in any way, enhance, copy or otherwise create derivative works based upon the
System, nor will you or your Authorized Designees reverse engineer, decompile or
otherwise attempt to secure the source code for all or any part of the System.

You acknowledge that the disclosure of any Proprietary Information, or of any
information which at law or equity ought to remain confidential, will
immediately give rise to continuing irreparable injury to State Street or its
third party licensors and vendors inadequately compensable in damages at law and
that State Street shall be entitled to obtain immediate injunctive relief
against the breach or threatened breach of any of the foregoing undertakings, in
addition to any other legal remedies which may be available.

--------------------------------------------------------------------------------

Limited Warranties

State Street represents and warrants that it is the owner of and/or has the
right to grant access to the System and to provide the Remote Access Services
contemplated herein. Because of the nature of computer information technology,
including but not limited to the use of the Internet, and the necessity of
relying upon third party sources and data and pricing information obtained from
third parties, the System and Remote Access Services are provided “AS IS”
without warranty express or implied including as to availability of the System,
and you and your Authorized Designees shall be solely responsible for the use of
the System and Remote Access Services and investment decisions, results
obtained, regulatory reports and statements produced using the Remote Access
Services. State Street and its relevant licensors and third party vendors will
not be liable to you or your Authorized Designees for any direct or indirect,
special, incidental, punitive or consequential damages arising out of or in any
way connected with the System or the Remote Access Services, nor shall any party
be responsible for delays or nonperformance under this Addendum arising out of
any cause or event beyond such party’s control.

EXCEPT AS EXPRESSLY SET FORTH IN THIS ADDENDUM, STATE STREET FOR ITSELF AND ITS
RELEVANT LICENSORS AND THIRD PARTY VENDORS EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES CONCERNING THE SYSTEM AND THE SERVICES TO BE RENDERED HEREUNDER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTIBILITY OR FITNESS FOR A PARTICULAR PURPOSE.

Infringement

State Street will defend or, at our option, settle any claim or action brought
against you to the extent that it is based upon an assertion that access to or
use of State Street proprietary systems by you under this Addendum constitutes
direct infringement of any United States patent or copyright or misappropriation
of a trade secret, provided that you notify State Street promptly in writing of
any such claim or proceeding and cooperate with State Street in the defense of
such claim or proceeding and allow State Street sole control over such claim or
proceeding. Should the State Street proprietary system or any part thereof
become, or in State Street’s opinion be likely to become, the subject of a claim
of infringement or the like under any applicable patent, copyright or trade
secret laws, State Street shall have the right, at State Street's sole option,
to (i) procure for you the right to continue using the State Street proprietary
system, (ii) replace or modify the State Street proprietary system so that the
State Street proprietary system becomes noninfringing, or (iii) terminate this
Addendum without further obligation. This section constitutes the sole remedy
available to you for the matters described in this section.

--------------------------------------------------------------------------------

Termination

Either party may terminate this Addendum (i) for any reason by giving the other
party at least one-hundred and eighty (180) days' prior written notice in the
case of notice of termination by State Street to you or thirty (30) days' notice
in the case of notice from you to State Street of termination, or (ii)
immediately for failure of the other party to comply with any material term and
condition of the Addendum by giving the other party written notice of
termination. This Addendum shall in any event terminate within ninety (90) days
after the termination of any service agreement applicable to you. Your use of
any third party System is contingent upon your compliance with any terms and
conditions of use of such System imposed by such third party and State Street's
continued access to, and use of, such third party System. In the event of
termination, you will return to State Street all copies of documentation and
other confidential information in your possession or in the possession of your
Authorized Designees and immediately cease access to the System and Remote
Access Services. The foregoing provisions with respect to confidentiality and
infringement will survive termination for a period of three (3) years.

Miscellaneous

This Addendum constitutes the entire understanding of the parties to the
Custodian Agreement with respect to access to the System and the Remote Access
Services. This Addendum cannot be modified or altered except in a writing duly
executed by both of us and shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts.

--------------------------------------------------------------------------------

EXHIBIT B

LOAN SERVICES ADDENDUM TO CUSTODIAN AGREEMENT

ADDENDUM to that certain Custodian Agreement (the “Custodian Agreement”) by and
among BLACKSTONE / GSO SECURED LENDING FUND (the “Company”) and STATE STREET
BANK AND TRUST COMPANY, a Massachusetts trust company (the “Custodian”).

The following provisions will apply with respect to interests in commercial
loans, including loan participations, whether the loans are bilateral or
syndicated and whether any obligor is located in or outside of the United States
(collectively, “Loans”), made or acquired by the Company.

SECTION 1. PAYMENT CUSTODY. In order for the Custodian to receive payments
directly with respect to a Loan for credit to the bank account maintained by the
Custodian for the Company under the Custodian Agreement,

(a)the Company will cause the Custodian to be named as the Company’s nominee for
payment purposes under the relevant financing documents, e.g., in the case of a
syndicated loan, the administrative contact for the agent bank, and otherwise
provide for the payment to the Custodian of the payments with respect to the
Loan; and

(b)the Custodian will credit to the bank account maintained by the Custodian for
the Company under the Custodian Agreement any payment on or in respect of the
Loan actually received by the Custodian and identified as relating to the Loan,
but with any amount credited being conditional upon clearance and actual receipt
by the Custodian of final payment.

SECTION 2. MONITORING. In order for the Custodian to monitor payments on and
forward notices relating to a Loan,

(a)the Company will deliver, or cause to be delivered, to the Custodian a
schedule identifying the amount and due dates of the scheduled principal
payments, the scheduled interest payment dates and related payment amount
information, and such other information with respect to the Loan as the
Custodian may reasonably require in order to perform its services hereunder
(collectively, “Loan Information”) and in such form and format as the Custodian
may reasonably request; and

(b)the Custodian will (i) if the amount of a principal, interest, fee or other
payment with respect to the Loan is not received by the Custodian on the date on
which the amount is scheduled to be paid as reflected in the Loan Information,
provide a report to the Company that the payment has not been received and (ii)
if the Custodian receives any consent solicitation, notice of default or similar
notice from any syndication agent, lead or obligor on the Loan, undertake
reasonable efforts to forward the notice to the Company.

--------------------------------------------------------------------------------

SECTION 3. EXCULPATION OF THE CUSTODIAN.

(a)Payment Custody and Monitoring. The Custodian will have no liability for any

delay or failure by the Company or any third party in providing Loan Information
to the Custodian or for any inaccuracy or incompleteness of any Loan
Information. The Custodian will have no obligation to verify, investigate,
recalculate, update or otherwise confirm the accuracy or completeness of any
Loan Information or other information or notices received by the Custodian in
respect of the Loan. The Custodian will be entitled to (i) rely upon the Loan
Information provided to it by or on behalf of the Company or any other
information or notices that the Custodian may receive from time to time from any
syndication agent, lead or obligor or any similar party with respect to the Loan
and (ii) update its records on the basis of such information or notices as may
from time to time be received by the Custodian.

(b)Any Service. The Custodian will have no obligation to (i) determine whether
any necessary steps have been taken or requirements have been met for the
Company to have acquired good or record title to a Loan, (ii) ensure that the
Company’s acquisition of the Loan has been authorized by the Company, (iii)
collect past due payments on the Loan, preserve any rights against prior
parties, exercise any right or perform any obligation in connection with the
Loan (including taking any action in connection with any consent solicitation,
notice of default or similar notice received from any syndication agent, lead or
obligor on the Loan) or otherwise take any other action to enforce the payment
obligations of any obligor on the Loan, (iv) become itself the record title
holder of the Loan or (v) make any advance of its own funds with respect to the
Loan.

(c) Miscellaneous. The Custodian will not be considered to have been or be
charged with knowledge of the sale of a Loan by the Company, unless and except
to the extent that the Custodian shall have received written notice of the sale
from the Company and the proceeds of the sale have been received by the
Custodian for credit to the bank account maintained by the Custodian for the
Company under the Custodian Agreement. If any question arises as to the
Custodian’s duties under this Addendum, the Custodian may request instructions
from the Company and will be entitled at all times to refrain from taking any
action unless it has received Proper Instructions from the Company. The
Custodian will in all events have no liability, risk or cost for any action
taken or omitted with respect to the Loan pursuant to Proper Instructions. The
Custodian will have no responsibilities or duties whatsoever with respect to the
Loan except as are expressly set forth in this Addendum.

 